Citation Nr: 1118716	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-41 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for heart disorder, to include rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from October 1956 to October 1959.

The appeal comes before the Board of Veterans' Appeals (Board) from May and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's application to reopen a claim for entitlement to service connection for a heart disorder.

The issue of entitlement to service connection for a heart disorder, to include rheumatic fever, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2005 rating decision denied the Veteran's claim for service connection for a heart disorder; although notified of the denial, he did not initiate an appeal.

2.  New evidence associated with the claims file since the October 2005 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for a heart disorder, and raises a reasonable possibility of substantiating the claim for service connection for a heart disorder.



CONCLUSIONS OF LAW

1.  The October 2005 RO rating decision that denied the Veteran's claim for service connection for a heart disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's October 2005 denial is new and material, the criteria for reopening the Veteran's claim for service connection for a heart disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's application to reopen claims for service connection for a heart disorder was received in April 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in June 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  To the extent that this claim has been reopened, any failure of VA to provide the Veteran the specific notice requirements concerning new and material evidence, as addressed in Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.

In an October 2005 rating decision, the RO denied the Veteran's claim for service connection for a heart disorder.  The RO noted that the evidence failed to establish a nexus between service and a current heart disorder.  Evidence of record at that time included the VA treatment records dated from July 1998 to June 2005, private treatment records from Reedsburg Memorial Hospital dated from October 1983 to April 1989, and statements from the Veteran.  Although notified of the October 2005 denial, the Veteran did not initiate an appeal of this determination.  As such, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The Veteran attempted to reopen his claim for service connection for a heart disorder in April 2007.  This appeal arises from the RO's May and August 2008 decisions which denied the Veteran's application to reopen a claim for entitlement to service connection for a heart disorder.  

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  In this case, the last final denial of the claims was the July 2005 RO rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the October 2005 denial includes statements from the Veteran; VA progress notes dated from September 2005 to May 2009; buddy statements from D. H. and R. C.; a letter from E. F. P., R.N, concerning the relationship between Asian influenza and rheumatic fever and heart disorders; and treatise materials from the Tennessee Department of Public Health dated in November 1958. 

This evidence is "new" in that it was not previously before agency decision makers at the time of the October 2005 decision, and is not cumulative or duplicative of evidence previously considered.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., a nexus between service and a heart disorder.  Consequently, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection for a heart disorder.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a heart disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To that extent, the appeal is granted.


ORDER

New and material evidence having been submitted to reopen the claim for service connection for a heart disorder has been received, to this extent, the appeal is allowed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.  As determined previously, the Veteran's claim for service connection for a heart disorder has been reopened.  

The Veteran claims he has a heart disorder due to in-service influenza.  In his May 2005 claim, the Veteran reported that while stationed in Germany in 1958, he contracted a virus that caused him to be quarantined at Herzo Base Hospital from June to August 1958.  He stated that the physician at that time told him he would later have trouble with his heart valves. 

It has been certified that the Veteran's service treatment records are unavailable and likely were destroyed by the fire at the National Personnel Records Center in St. Louis.  Therefore, VA has a heightened duty to assist him in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In a July 1998 VA progress note, the Veteran reported a history of rheumatic fever at 14 years old. 

In a December 2000 VA progress note, the Veteran underwent an echocardiogram.  The test found a moderately calcified aortic valve with moderate aortic stenosis and mild aortic regurgitation.  

VA progress notes show continued treatment of aortic stenosis.  A March 2005 VA progress note indicates the Veteran has a history of aortic stenosis secondary to rheumatic fever. 

In letters submitted by R. C. and D. H. in April 2007, each reported that the Hong Kong flu hit many of the soldiers stationed at Herzo Base in 1957, and that those that contracted the flu were put in quarantine until released by an Army doctor.  Neither veteran had personal knowledge of the Veteran getting sick. 

In a letter to the Veteran from E. F. P., R.N., she states that rheumatic fever, if not treated properly can cause valve disease.  The most common valve to be affected is the mitral valve; the aortic valve is not commonly affected.  However, the most frequent cause of aortic stenosis is rheumatic heart disease.  It can show up many years after the disease.  The most common complication of any influenza is respiratory problems and, there are several sources that state heart complication could also occur.  She noted that delayed disease means the progression to heart disease after infection took a longer period of time.  The literature states that myocarditis and pericarditis were the complications.  This inflammation can cause permanent damage; valve disease could be one of these complications.  

The Veteran also submitted an article titled "Cardiac and Other Complications of Asian Influenza in the Recent Tennessee Outbreak" dated in November 1958.  

As the Veteran's service treatment records were lost in fire-related damage, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board finds the Veteran is competent to report the history of his in-service illness.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Veteran's description of his illness is supported by statements provided by two fellow service members.  Both veterans claimed they served at the same base at the same time as the Veteran and there was an outbreak of the flu.  Although neither veteran was personally associated with the Veteran, internet research finds that there was an outbreak of Asian flu in late 1957.  The Board finds the Veteran's description of his in-service illness credible.

The Board further notes that the Veteran reported a history of rheumatic fever prior to service.  The March 2005 VA progress note indicates the Veteran has aortic stenosis due to rheumatic fever.  The treatise information provided by the Veteran indicates that those with prior heart disorders had further complications of those heart disorders by the Asian flu.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Given that the Veteran's service treatment records are missing through no fault of the Veteran, he must be presumed to have been sound upon entry into service.  Rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  

Given the presumption of soundness upon entry into service, the indication of a pre-existing rheumatic fever, the acceptance of the Veteran's report of having contracted flu in service, and the documentation of the post-service treatment for heart disease, it is determined that a current medical examination is necessary for a fully informed evaluation of the claim on appeal.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c)(4).  Specifically, the Board finds a VA opinion is necessary to determine if there was a pre-existing disability, and if so whether any preexisting disability was aggravated or permanently worsened by his service.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his heart disorder since May 2009.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination to determine the current nature of his heart disorder by a physician skilled in the diagnosis and treatment of heart disorders.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following review of the claims folder and an examination of the Veteran, the physician should assume that the Veteran contracted flu in service as described and is requested to provide an opinion as to the following questions:

(1)  Is there clear and unmistakable evidence that any currently diagnosed heart disorder and/or rheumatic fever preexisted service?; (2)  If heart disorder and/or rheumatic fever clearly and unmistakably preexisted service, is there clear and unmistakable evidence that the pre-existing heart disorder and/or rheumatic fever was/were not permanently aggravated/increased in disability during service beyond that which would be due to the natural progress of the disease?; (3) If there is not such clear and unmistakable evidence that a heart disorder and/or rheumatic fever preexisted service and was not permanently aggravated therein beyond the natural progress of the disease, is it as likely as not (50 percent or greater probability) that any current heart disorder found was caused or aggravated by the Veteran's active service to include in-service flu?

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If the examiner is unable to provide such an opinion without resort to speculation, the examiner should provide the reasons and bases as to why.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


